             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

GINA COOK,                                  )
                                            )
                    Plaintiff,              )
                                            )
vs.                                         )           NO. CIV-18-1214-HE
                                            )
ANDREW M. SAUL, Commissioner                )
of the Social Security Administration,      )
                                            )
                    Defendant.              )

                                         ORDER

      Plaintiff Gina Cook filed this action seeking judicial review of the final decision of

the Commissioner of the Social Security Administration that she was not disabled under

the Social Security Act. Pursuant to 28 U.S.C. § 636(b)(1)(B) & (C), the case was referred

to Magistrate Judge Suzanne Mitchell for initial proceedings. Judge Mitchell has issued a

Report and Recommendation (the “Report”) recommending that the Commissioner’s

decision be affirmed.

      The parties, having failed to object to the Report, waived their right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010). Accordingly, the court ADOPTS the Report and Recommendation

[Doc. #18]. The Commissioner’s decision is AFFIRMED.

      IT IS SO ORDERED.

      Dated this 28th day of October, 2019.
